Citation Nr: 0601456	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to March 28, 2002 for 
the grant of service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from February 1977 to 
December 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Muskogee, 
Oklahoma that, in pertinent part, granted service connection 
for COPD, effective March 28, 2002; the veteran appealed for 
an earlier effective date.  A personal hearing was held at 
the RO before the undersigned Veterans Law Judge (i.e., a 
Travel Board hearing) in October 2005.  


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied the 
veteran's original claim for service connection for COPD.  
The veteran was notified of this decision, he did not appeal, 
and it became final.

2.  On March 28, 2002, the RO received the veteran's 
application to reopen a claim for service connection for 
COPD.

3.  In a January 2003 rating decision, the RO granted service 
connection for COPD effective on March 28, 2002, the date of 
receipt of the reopened claim.


CONCLUSION OF LAW

The criteria for an effective date prior to March 28, 2002 
for the grant of service connection for COPD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in May 2005, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an earlier effective 
date for service connection for COPD, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a January 
2004 Statement of the Case (SOC).  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports, as well as the veteran's 
contentions.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at an October 2005 VA hearing; service medical 
records; VA medical records; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that the effective date of the grant of 
service connection for COPD should be earlier than March 28, 
2002.  He contends that the effective date should be 
September 25, 1997.

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year after separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (b)(2)(i) 
(2005).  If the grant is based on a claim which has been 
finally denied and subsequently reopened by the submission of 
new and material evidence, the effective date is the date of 
receipt of the new claim, or the day entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (q), (r) (2005); Sears v. 
Principi, 16 Vet. App. 244 (2002).

In October 1997, the RO received the veteran's original claim 
for service connection for COPD.

In a December 1997 decision, the RO denied service connection 
for COPD.  By a letter dated in December 1997, the RO 
notified the veteran of this decision and of his appellate 
rights.  The veteran did not appeal the December 1997 
decision, and thus it is final in the absence of clear and 
unmistakable error (CUE).  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a), 20.201, 20.302 (2005).  
The Board notes that no claim of CUE has been filed.

Following the veteran's submission of his DD Form 214 in 
January 1998, a February 1998 letter advised the veteran that 
his claim had previously been denied and he could submit new 
and material evidence to reopen his claim for service 
connection for COPD.  He was advised of his appellate rights.

A review of the file reveals no subsequent claim for service 
connection for COPD until the one received on March 28, 2002.

On March 28, 2002, the RO received the veteran's application 
to reopen his claim for service connection for COPD.  He 
enclosed additional medical evidence.

In a January 2003 rating decision, the RO granted service 
connection for COPD, rated 100 percent disabling, effective 
March 28, 2002.

The veteran essentially contends that all of the evidence 
necessary to grant his claim for service connection for COPD 
was on file at the time of the RO's denial in 1997, and that 
therefore an earlier effective date is warranted.

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
Thus, notwithstanding the veteran's sincere belief as to his 
entitlement at the time of the prior denial, the effective 
date for service connection for COPD may be no earlier than 
the date the application to reopen the claim was received by 
the VA on March 28, 2002.  38 U.S.C.A. § 5110 (a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400 (q), (r) (2005); Sears, 
supra.

For the foregoing reasons, the Board finds that the RO 
assigned the correct effective date of March 28, 2002 for 
service connection for COPD, and the claim must be denied.  


ORDER

An earlier effective date prior to March 28, 2002 for the 
grant of service connection for COPD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


